     Case 2:17-cv-03934 Document 58 Filed 08/28/19 Page 1 of 4 PageID #: 634


                       UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF WEST VIRGINIA
                               AT CHARLESTON

JIMMIE C. GARDNER,

             Plaintiff,

v.                                      Civil Action No. 2:17-cv-03934

KANAWHA COUNTY COMMISSION;
and KANAWHA COUNTY PROSECUTING
ATTORNEY, in his official
capacity;

             Defendants.


                                     ORDER


             Pursuant to the court’s order, entered February 12,

2018, this case is stayed pending resolution of the parties’

motions to dismiss.       (ECF # 47).     The court has this day entered

a memorandum opinion and order resolving those motions.              It is,

accordingly, ORDERED that the stay in this case be lifted.


             It is further ORDERED that the remainder of this case

shall proceed as follows:


Deadline                                                Date
Last date to serve discovery requests                   01/07/2020
Opening Rule 26 expert disclosures                      12/23/2019
Responsive Rule 26 expert disclosures                   01/22/2020
Rebuttal Rule 26 expert disclosure                      02/07/2020
Discovery to close                                      02/21/2020
Dispositive motions deadline                            03/12/2020
Response to dispositive motion                          03/26/2020
Reply to response to dispositive motion                 04/02/2020
   Case 2:17-cv-03934 Document 58 Filed 08/28/19 Page 2 of 4 PageID #: 635


Settlement meeting                                    05/06/2020
Motion in limine deadline                             05/11/2020
Responses for motions in limine                       05/18/2020
Proposed pretrial order to defendant                  05/11/2020
Integrated pretrial order                             05/18/2020
Pretrial conference                                   05/22/2020 1:30 PM
Proposed jury charge                                  06/10/2020
Final settlement conference                           06/15/2020 1:30 PM
Trial                                                 06/16/2020 9:30 AM



           The last date to complete depositions shall be the

“discovery to close” date by which all discovery shall be

completed.    Pursuant to Local Rule 26.1(c), the court adopts and

approves the agreements of the parties with respect to

limitations on discovery (numbers of interrogatories, requests

for admissions, and depositions), as set forth in the parties’

Rule 26(f) report of planning meeting, filed February 1, 2018

(ECF # 41).


           Regarding the settlement meeting, the parties and

their lead trial counsel, if any, shall meet and conduct

negotiations looking toward the settlement of the action, and

counsel and any unrepresented parties will be prepared at the

pretrial conference to certify that they have done so.             Counsel

for the plaintiff(s) shall take the initiative in scheduling the

settlement meeting, and all other counsel and unrepresented

parties shall cooperate to effect such negotiations.            If the

action is not settled during the settlement meeting or mediation
                                     2
  Case 2:17-cv-03934 Document 58 Filed 08/28/19 Page 3 of 4 PageID #: 636


session, and if there is no order or stipulation to the

contrary, counsel and unrepresented parties shall make all Rule

26(a)(3) disclosures at the conclusion of the meeting or

session.


           The proposed integrated pretrial order, signed by all

counsel and unrepresented parties, shall set forth the matters

listed in Local Rule of Civil Procedure 16.7(b).


           At both the pretrial and final settlement conferences,

lead trial counsel shall appear fully prepared to discuss all

aspects of the case.    Individuals with full authority to settle

the case for each party shall be present in person or

immediately available by telephone.


           Regarding the proposed charge to the jury, counsel

shall submit numbered instructions in charge form on substantive

theories of recovery or defense, on damages and on evidentiary

matters peculiar to the case, and special interrogatories, if

any be appropriate to the case, along with a proposed verdict

form.


           Should lead trial counsel fail to appear at any pre-

trial conference or otherwise fail to meet and confer in good

faith with opposing counsel as required herein, or should a

party or his authorized representative fail to appear or be

available at any conference or otherwise fail to meet and confer

                                    3
  Case 2:17-cv-03934 Document 58 Filed 08/28/19 Page 4 of 4 PageID #: 637


in good faith as required herein, appropriate sanctions may be

imposed, including, but not limited to, sanctions by way of

imposition of attorney fees against the attorney and/or his

client pursuant to Fed. R. Civ. P. 16(f).


            All proceedings shall be held by the court at the

Robert C. Byrd United States Courthouse, Charleston, West

Virginia.


            The Clerk is directed to transmit copies of this order

to all counsel of record and any unrepresented parties.


                                              ENTER:    August 28, 2019




                                    4
